Relator, Daryl Ledger, seeks a writ of mandamus in order to compel the respondent, the Cuyahoga County Court of Common Pleas, to render a ruling with regard to a "motion to vacate judgement and withdraw guilty plea" as filed in the underlying case ofState v. Ledger, Cuyahoga County Court of Common Pleas Case No. CR-349736. The respondent has filed a motion for summary judgment.
Attached to the respondents motion for summary judgment is a copy of a journal entry, as journalized on January 5, 1999, which demonstrates disposition of the relator's motion to vacate judgment and withdraw guilty plea. The relator's request for mandamus is thus moot. State ex rel. Gantt v. Coleman (1983),6 Ohio St.3d 5; State ex rel. Jerningham v. Cuyahoga County Courtof Common Pleas (1996), 74 Ohio St.3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Costs to relator.
Writ denied.
ANN DYKE, J., CONCURS
JAMES M. PORTER, ADMINISTRATIVE JUDGE